Exhibit 10.3

SECURITY AGREEMENT

This SECURITY AGREEMENT (this “Agreement”), dated as of April 24, 2011 among
A.P. PHARMA, INC. and those additional entities that hereafter become parties
hereto by executing the form of Supplement attached hereto as Annex 1
(“Grantor”), and TANG CAPITAL PARTNERS, LP, in its capacity as representative of
the Purchasers (together with its successors, “Agent”).

RECITALS

WHEREAS, Pursuant to that certain Securities Purchase Agreement, dated as of
April 24, 2011 (the “Securities Purchase Agreement”), by and among A.P. Pharma,
Inc. (“Debtor”), Tang Capital Partners, LP and Baker Bros. Investments II, L.P.,
Baker Brothers Life Sciences, L.P., and 14159, L.P., each as a Purchaser
(collectively, the “Purchasers” and individually, a “Purchaser”), Debtor has
agreed to issue to the Purchasers, and the Purchasers have agreed to purchase
from Debtor, the Notes, and

WHEREAS, This Security Agreement is integral to the transactions contemplated by
the Securities Purchase Agreement and the Notes, and the execution and delivery
hereof are conditions precedent to the willingness of Purchasers to purchase and
extend credit under the Notes,

WHEREAS, Agent has agreed to act as agent for the benefit of the Purchaser Group
in connection with this Agreement; and

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

1. Defined Terms. All capitalized terms used herein (including in the preamble
and recitals hereof) without definition shall have the meanings ascribed thereto
in the Securities Purchase Agreement and the Notes, as the context requires. Any
terms used in this Agreement that are defined in the Code shall be construed and
defined as set forth in the Code unless otherwise defined herein or in the
Securities Purchase Agreement or the Notes; provided, however, that if the Code
is used to define any term used herein and if such term is defined differently
in different Articles of the Code, the definition of such term contained in
Article 9 of the Code shall govern. In addition to those terms defined elsewhere
in this Agreement, as used in this Agreement, the following terms shall have the
following meanings:

(a) “Account” means an account (as that term is defined in the Code).

(b) “Account Debtor” means an account debtor (as that term is defined in the
Code).

(c) “Agent” has the meaning specified in the preamble hereto.

 

1



--------------------------------------------------------------------------------

(d) “Agent’s Liens” means the Liens granted by Grantor to the Purchasers and
Agent pursuant to this Agreement.

(e) “Bankruptcy Law” has the meaning specified in the Securities Purchase
Agreement.

(f) “Books” means books and records (including Grantor’s Records indicating,
summarizing, or evidencing Grantor’s assets (including the Collateral) or
liabilities, Grantor’s Records relating to Grantor’s business operations or
financial condition, and Grantor’s goods or General Intangibles related to such
information).

(g) “Chattel Paper” means chattel paper (as that term is defined in the Code)
and includes tangible chattel paper and electronic chattel paper.

(h) “Code” means the Delaware Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of Delaware, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.

(i) “Collateral” has the meaning specified in Section 2.

(j) “Commercial Tort Claims” means commercial tort claims (as that term is
defined in the Code), and includes those commercial tort claims listed on
Schedule 1 attached hereto (“Commercial Tort Claims”).

(k) “Control Agreement” means a deposit account control agreement or securities
account control agreement that provides Agent with “control” in accordance with
Sections 8-106, 9-104, 9-105, 9-106, and 9-107 of the Code and otherwise in such
form reasonably acceptable to Agent.

(l) “Copyrights” means copyrights and copyright registrations, and also includes
(i) any copyright registrations and recordings thereof and all applications in
connection therewith, (ii) all reissues, continuations, extensions or renewals
thereof, (iii) all income, royalties, damages and payments now and hereafter due
or payable under and with respect thereto, including payments under all licenses
entered into in connection therewith and damages and payments for past or future
infringements or dilutions thereof, (iv) the right to sue for past, present and
future infringements and dilutions thereof, (v) the goodwill of Grantor’s
business symbolized by the foregoing or connected therewith, and (vi) all of
Grantor’s rights corresponding thereto throughout the world.

(m) “Deposit Account” means a deposit account (as that term is defined in the
Code) other than the Excluded Deposit Account.

 

-2-



--------------------------------------------------------------------------------

(n) “Environmental Laws” has the meaning specified in the Securities Purchase
Agreement.

(o) “Equipment” means equipment (as that term is defined in the Code).

(p) “Event of Default” has the meaning specified in the Notes.

(q) “Excluded Deposit Account” means the Wells Fargo checking account number
028-5064622, provided that to the extent the amount deposited in such account
exceeds $314,715, then such account shall become a “Deposit Account” for all
purposes hereunder.

(r) “Expenses” means all (a) out-of pocket costs or expenses (including taxes,
and insurance premiums) required to be paid by Debtor under any of the Note
Documents that are paid, advanced, or incurred by the Purchaser Group in
accordance with the terms of this Agreement and the other Note Documents,
(b) out-of-pocket fees or charges paid or incurred by Agent in connection with
the Purchaser Group’s transactions with Debtor, including, fees or charges for
photocopying, notarization, couriers and messengers, telecommunication, public
record searches (including tax lien, litigation, and UCC searches and including
searches with the patent and trademark office, the copyright office, or the
department of motor vehicles), filing, recording, publication, appraisal
(including periodic collateral appraisals or business valuations to the extent
of the fees and charges (and up to the amount of any limitation) contained in
the Agreement), (c) out-of pocket costs and expenses incurred by Agent in the
disbursement of funds to Debtor or other members of the Purchaser Group (by wire
transfer or otherwise), (d) out-of pocket charges paid or incurred by Agent
resulting from the dishonor of checks, (e) reasonable costs and expenses paid or
incurred by the Purchaser Group to correct any default or enforce any provision
of the Note Documents, or in gaining possession of, maintaining, handling,
preserving, storing, shipping, selling, preparing for sale, or advertising to
sell the Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (f) out-of pocket audit fees and expenses (including travel, meals,
and lodging) of Agent related to any inspections or audits to the extent of the
fees and charges (and up to the amount of any limitation) contained in the Note
Documents, (g) reasonable costs and expenses of third party claims or any other
suit paid or incurred by the Purchaser Group in enforcing or defending the Note
Documents or in connection with the transactions contemplated by the Note
Documents or the Purchaser Group’s relationship Debtor, (h) Agent’s and each
Purchaser’s reasonable costs and expenses (including attorneys fees) incurred in
advising, structuring, drafting, reviewing, administering (including travel,
meals, and lodging) or amending the Note Documents, and (i) Agent’s and each
Purchaser’s reasonable costs and expenses (including attorneys, accountants,
consultants, and other advisors fees and expenses) incurred in terminating,
enforcing (including attorneys, accountants, consultants, and other advisors
fees and expenses incurred in connection with a “workout,” a “restructuring,” or
an Insolvency Proceeding concerning Debtor or in exercising rights or remedies
under the Note Documents), or defending the Note Documents, irrespective of
whether suit is brought, or in taking any Remedial Action concerning the
Collateral; provided that, notwithstanding anything herein to the contrary, the
fees and

 

-3-



--------------------------------------------------------------------------------

expenses specified in this definition do not include fees and expenses solely
related to the Agent’s or any Purchasers’ role as an equity investor of Debtor.

(s) “General Intangibles” means general intangibles (as that term is defined in
the Code) and, in any event, includes payment intangibles, contract rights,
rights to payment, rights arising under common law, statutes, or regulations,
choses or things in action, goodwill (including the goodwill associated with any
Trademark, Patent, or Copyright), Patents, Trademarks, Copyrights, URLs and
domain names, industrial designs, other industrial or Intellectual Property or
rights therein or applications therefor, whether under license or otherwise,
programs, programming materials, blueprints, drawings, purchase orders, customer
lists, monies due or recoverable from pension funds, route lists, rights to
payment and other rights under any royalty or licensing agreements, including
Intellectual Property Licenses, infringement claims, computer programs,
information contained on computer disks or tapes, software, literature, reports,
catalogs, pension plan refunds, pension plan refund claims, insurance premium
rebates, tax refunds, and tax refund claims, interests in a partnership or
limited liability company which do not constitute a security under Article 8 of
the Code, and any other personal property other than Commercial Tort Claims,
money, Accounts, Chattel Paper, Deposit Accounts, goods, Investment Related
Property, Negotiable Collateral, and oil, gas, or other minerals before
extraction.

(t) “Goods” means goods (as that term is defined in the Code).

(u) “Grantor” has the meaning specified in the recitals to this Agreement.

(v) “Hazardous Materials” has the meaning specified in the Securities Purchase
Agreement.

(w) “Insolvency Proceeding” means any proceeding commenced by or against any
Person under any provision of the Bankruptcy Law or under any other state or
federal bankruptcy or insolvency law, assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or proceedings seeking reorganization, arrangement, or other similar relief.

(x) “Intellectual Property” means the Patents, Copyrights, Trademarks, the
goodwill associated with such Trademarks, trade secrets and customer lists, and
Intellectual Property Licenses, in each case other than the King George
Property, but solely during such time that the King George Property is subject
to the lien described in the definition thereof.

(y) “Intellectual Property Licenses” means rights under or interests in any
patent, trademark, copyright or other intellectual property, including software
license agreements with any other party, whether Grantor is a licensee or
licensor under any such license agreement, including the license agreements
listed on Schedule 2 attached hereto and made a part hereof, in each case other
than the King George Property, but solely during such time that the King George
Property is subject to the lien described in the definition thereof.

(z) “Inventory” means inventory (as that term is defined in the Code).

 

-4-



--------------------------------------------------------------------------------

(aa) “Investment Related Property” means (i) investment property (as that term
is defined in the Code), and (ii) all of the following (regardless of whether
classified as investment property under the Code): all Pledged Interests,
Pledged Operating Agreements, and Pledged Partnership Agreements.

(bb) “King George Property” means the collateral in which King George Holdings
Luxembourg IIA S.à r.l. (“King George”) has received a security interest
pursuant to that certain Security Agreement dated as of January 17, 2006 by and
between Debtor and King George.

(cc) “Mortgages” means, individually and collectively, one or more mortgages,
deeds of trust, or deeds to secure debt, executed and delivered by Grantor in
favor of Agent, in form and substance satisfactory to Agent, that encumber the
Real Property.

(dd) “Note Document” means the Securities Purchase Agreement, Notes, this
Agreement, the Patent Security Agreement and any other agreement entered into,
now or in the future, by Debtor and in connection with the Securities Purchase
Agreement or Notes.

(ee) “Notes” shall have the meaning set forth in the Securities Purchase
Agreement.

(ff) “Negotiable Collateral” means letters of credit, letter-of-credit rights,
instruments, promissory notes, drafts, and documents.

(gg) “Patents” means patents and patent applications, and also includes (i) the
patents and patent applications listed on Schedule 3 attached hereto and made a
part hereof, (ii) all renewals thereof, (iii) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past or future infringements or dilutions thereof,
(iv) the right to sue for past, present and future infringements and dilutions
thereof, and (v) all of Grantor’s rights corresponding thereto throughout the
world, in each case other than the King George Property, but solely during such
time that the King George Property is subject to the lien described in the
definition thereof.

(hh) “Patent Security Agreement” means each Patent Security Agreement among
Grantor and Agent, in substantially the form of Exhibit A attached hereto,
pursuant to which Grantor has granted to the Purchaser Group a security interest
in all its Patents.

(ii) “Permitted Liens” shall have the meaning set forth in the Notes.

(jj) “Person” has the meaning specified in the Securities Purchase Agreement.

 

-5-



--------------------------------------------------------------------------------

(kk) “Pledged Companies” means, each Person listed on Schedule 4 hereto as a
“Pledged Company”, together with each other Person, all or a portion of whose
Stock, is acquired or otherwise owned by Grantor after the date hereof.

(ll) “Pledged Interests” means all of Grantor’s right, title and interest in and
to all of the Stock now or hereafter owned by Grantor, regardless of class or
designation, including all substitutions therefor and replacements thereof, all
proceeds thereof and all rights relating thereto, also including any
certificates representing the Stock, the right to receive any certificates
representing any of the Stock, all warrants, options, share appreciation rights
and other rights, contractual or otherwise, in respect thereof, and the right to
receive dividends, distributions of income, profits, surplus, or other
compensation by way of income or liquidating distributions, in cash or in kind,
and cash, instruments, and other property from time to time received,
receivable, or otherwise distributed in respect of or in addition to, in
substitution of, on account of, or in exchange for any or all of the foregoing.

(mm) “Pledged Interests Addendum” means a Pledged Interests Addendum
substantially in the form of Exhibit B to this Agreement.

(nn) “Pledged Operating Agreements” means all of Grantor’s rights, powers, and
remedies under the limited liability company operating agreements of each of the
Pledged Companies that are limited liability companies.

(oo) “Pledged Partnership Agreements” means all of Grantor’s rights, powers, and
remedies under the partnership agreements of each of the Pledged Companies that
are partnerships.

(pp) “Proceeds” has the meaning specified in Section 2.

(qq) “Purchaser” has the meaning specified in the preamble hereto.

(rr) “Purchaser Group” means, individually and collectively, each of the
Purchasers and Agent.

(ss) “Real Property” means any estates or interests in real property now owned
or hereafter acquired by Grantor and the improvements thereto.

(tt) “Records” means information that is inscribed on a tangible medium or which
is stored in an electronic or other medium and is retrievable in perceivable
form.

(uu) “Remedial Action” means all actions taken to (a) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate, or in any way address
Hazardous Materials in the indoor or outdoor environment, (b) prevent or
minimize a release or threatened release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies,

 

-6-



--------------------------------------------------------------------------------

investigations, or post-remedial operation and maintenance activities, or
(e) conduct any other actions with respect to Hazardous Materials authorized by
Environmental Laws.

(vv) “Security Interest” has the meaning specified in Section 2.

(ww) “Secured Obligations” means each and all of the following: all of the
present and future indebtedness, liabilities, and obligations of Grantor arising
from this Agreement, the Notes, or the other Note Documents, including attorneys
fees and expenses and any interest, fees, or expenses that accrue after the
filing of an Insolvency Proceeding, regardless of whether allowed or allowable
in whole or in part as a claim in any Insolvency Proceeding. The Secured
Obligation shall include, without limitation, future, as well as existing
indebtedness, liabilities, and obligations owed by Debtor to the holders of the
Notes arising under the Notes and this Security Agreement, provided that, for
the avoidance doubt, “Secured Obligations” shall not include any obligations
solely related to any Stock (including Stock upon conversion of the Notes
pursuant to the terms thereof) held by the Purchasers in their capacity solely
as shareholders.

(xx) “Securities Account” means a securities account (as that term is defined in
the Code).

(yy) “Securities Purchase Agreement” has the meaning specified in the recitals
to this Agreement.

(zz) “Stock” means all shares, options, warrants, interests, participations, or
other equivalents (regardless of how designated) of or in a Person, whether
voting or nonvoting, including common stock, preferred stock, or any other
“equity security” (as such term is defined in Rule 3a11-1 of the General Rules
and Regulations promulgated by the SEC under the Exchange Act).

(aaa) “Supporting Obligations” means supporting obligations (as such term is
defined in the Code).

(bbb) “Trademarks” means trademarks, trade names, trademark applications,
service marks, service mark applications, and also includes (i) all renewals
thereof, (ii) all income, royalties, damages and payments now and hereafter due
or payable under and with respect thereto, including payments under all licenses
entered into in connection therewith and damages and payments for past or future
infringements or dilutions thereof, (iii) the right to sue for past, present and
future infringements and dilutions thereof, (iv) the goodwill of Grantor’s
business symbolized by the foregoing or connected therewith, and (v) all of
Grantor’s rights corresponding thereto throughout the world.

(ccc) “URL” means “uniform resource locator,” an internet web address.

2. Grant of Security. Grantor hereby unconditionally grants, assigns, and
pledges to Agent, for the benefit of the Purchasers, a continuing security
interest (herein referred to as the “Security Interest”) in all personal
property of Grantor whether now owned

 

-7-



--------------------------------------------------------------------------------

or hereafter acquired or arising and wherever located, including Grantor’s
right, title, and interest in and to the following, whether now owned or
hereafter acquired or arising and wherever located (the “Collateral”):

(a) all of Grantor’s Accounts;

(b) all of Grantor’s Books;

(c) all of Grantor’s Chattel Paper;

(d) all of Grantor’s Deposit Accounts;

(e) all of Grantor’s Equipment and fixtures;

(f) all of Grantor’s General Intangibles;

(g) all of Grantor’s Goods;

(h) all of Grantor’s Inventory;

(i) all of Grantor’s Investment Related Property;

(j) all of Grantor’s Negotiable Collateral;

(k) all of Grantor’s rights in respect of Supporting Obligations;

(l) all of Grantor’s Commercial Tort Claims;

(m) all of Grantor’s money or other assets of Grantor that now or hereafter come
into the possession, custody, or control of Agent or any Purchaser;

(n) all of the proceeds and products, whether tangible or intangible, of any of
the foregoing, including proceeds of insurance or Commercial Tort Claims
covering or relating to any or all of the foregoing, and any and all Accounts,
Books, Chattel Paper, Deposit Accounts, Equipment, General Intangibles,
Inventory, Investment Related Property, Negotiable Collateral, Supporting
Obligations, money, or other tangible or intangible property resulting from the
sale, lease, license, exchange, collection, or other disposition of any of the
foregoing, the proceeds of any award in condemnation with respect to any of the
foregoing, any rebates or refunds, whether for taxes or otherwise, and all
proceeds of any such proceeds, or any portion thereof or interest therein, and
the proceeds thereof, and all proceeds of any loss of, damage to, or destruction
of the above, whether insured or not insured, and, to the extent not otherwise
included, any indemnity, warranty, or guaranty payable by reason of loss or
damage to, or otherwise with respect to any of the foregoing (the “Proceeds”).
Without limiting the generality of the foregoing, the term “Proceeds” includes
whatever is receivable or received when Investment Related Property or proceeds
are sold, exchanged, collected, or otherwise disposed of, whether such
disposition is voluntary or

 

-8-



--------------------------------------------------------------------------------

involuntary, and includes proceeds of any indemnity or guaranty payable to
Grantor or Agent from time to time with respect to any of the Investment Related
Property.

Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include (i) any rights or interest in any contract,
lease, permit, license, charter or license agreement covering personal property
of Grantor if under the terms of such contract, lease, permit, license, charter
or license agreement, or applicable law with respect thereto, the grant of a
security interest or lien therein is prohibited as a matter of law or under the
terms of such contract, lease, permit, license, charter or license agreement and
such prohibition has not been waived or the consent of the other party to such
contract, lease, permit, license, charter or license agreement has not been
obtained (provided, that, the foregoing exclusions shall in no way be construed
(A) to apply to the extent that any described prohibition is unenforceable under
Section 9-406, 9-407, 9-408, or 9-409 of the Code or other applicable law,
(B) to limit, impair, or otherwise affect the Purchaser Group’s continuing
security interests in and liens upon any rights or interests of Grantor in or to
(x) monies due or to become due under any described contract, lease, permit,
license, charter or license agreement (including any Accounts), or (y) any
proceeds from the sale, license, lease, or other dispositions of any such
contract, lease, permit, license, charter, license agreement, or Stock, or
(C) apply to the extent that any consent or waiver has been obtained that would
permit the security interest of lien notwithstanding the prohibition), (ii) more
than sixty five percent (65%) of the Stock of a foreign Subsidiary of Grantor,
if and to the extent a grant of a security interest in such Stock would result
in repatriation of earnings to Grantor pursuant to Section 956 of the Internal
Revenue Code; and (iii) the King George Property but solely during such time
that the King George Property is subject to the lien described in the definition
thereof.

3. Security for Obligations. This Agreement and the Security Interest created
hereby secures the payment and performance of the Secured Obligations, whether
now existing or arising hereafter. Without limiting the generality of the
foregoing, this Agreement secures the payment of all amounts which constitute
part of the Secured Obligations and would be owed by Grantor to Agent or the
Purchasers, but for the fact that they are unenforceable or not allowable due to
the existence of an Insolvency Proceeding involving Grantor.

4. Grantor Remain Liable. Anything herein to the contrary notwithstanding,
(a) Grantor shall remain liable under the contracts and agreements included in
the Collateral, including the Pledged Operating Agreements and the Pledged
Partnership Agreements, to perform all of the duties and obligations thereunder
to the same extent as if this Agreement had not been executed, (b) the exercise
by Agent or any member of the Purchaser Group of any of the rights hereunder
shall not release Grantor from any of its duties or obligations under such
contracts and agreements included in the Collateral, and (c) none of the members
of the Purchaser Group shall have any obligation or liability under such
contracts and agreements included in the Collateral by reason of this Agreement,
nor shall any member of the Purchaser Group be obligated to perform any of the
obligations or duties of Grantor thereunder or to take any action to collect or
enforce any claim for payment

 

-9-



--------------------------------------------------------------------------------

assigned hereunder. Until an Event of Default shall occur and be continuing,
except as otherwise provided in this Agreement, the Securities Purchase
Agreement, or other Note Documents, Grantor shall have the right to possession
and enjoyment of the Collateral for the purpose of conducting the ordinary
course of its businesses, subject to and upon the terms hereof and of the Notes,
the Securities Purchase Agreement and the other Note Documents. Without limiting
the generality of the foregoing, it is the intention of the parties hereto that
record and beneficial ownership of the Pledged Interests, including all voting,
consensual, and dividend rights, shall remain in Grantor until the occurrence of
an Event of Default and until Agent shall notify Grantor of Agent’s exercise of
voting, consensual, or dividend rights with respect to the Pledged Interests
pursuant to Section 16 hereof.

5. Representations and Warranties. Grantor hereby represents and warrants as
follows:

(a) The exact legal name of Grantor is set forth on the signature pages of this
Agreement.

(b) Grantor does not own any Real Property as of the date hereof and Grantor has
no copyrights that have been registered with the United States Copyright Office.

(c) As of the date hereof, Grantor has no interest in, or title to, any
Intellectual Property Licenses or Patents, except as set forth on Schedules 2
and 3, respectively, attached hereto. This Agreement is effective to create a
valid and continuing Lien on such Intellectual Property Licenses and Patents
and, upon filing of the Patent Security Agreement with the United State Patent
and Trademark Office, and the filing of appropriate financing statements in the
jurisdictions listed on Schedule 5 hereto, all action necessary to perfect the
Security Interest in and to on Grantor’s Patents has been taken and such
perfected Security Interest is enforceable as such as against any and all
creditors of and purchasers from Grantor.

(d) This Agreement creates a valid security interest in the Collateral of
Grantor, to the extent a security interest therein can be created under the
Code, securing the payment of the Secured Obligations. Except to the extent a
security interest in the Collateral cannot be perfected by the filing of a
financing statement under the Code, all filings and other actions necessary
(other than entry into Control Agreements on the Initial Closing Date) to
perfect such security interest have been duly taken or will have been taken upon
the filing of financing statements listing Grantor, as a debtor, and Agent, as
secured party, in the jurisdictions listed next to Grantor’s name on Schedule 5
attached hereto. Upon the making of such filings, Agent shall have a first
priority (subject to Permitted Liens) perfected security interest in the
Collateral of Grantor to the extent such security interest can be perfected by
the filing of a financing statement. As of the Initial Closing Date and each
Subsequent Closing Date, all action by Grantor reasonably necessary to perfect
such security interest on each item of Collateral has been duly taken.

 

-10-



--------------------------------------------------------------------------------

(e) (i) Except for the Security Interest created hereby, Grantor is and will at
all times be the sole holder of record and the legal and beneficial owner, free
and clear of all Liens other than Permitted Liens, of the Pledged Interests
indicated on Schedule 4 as being owned by Grantor and, when acquired by Grantor,
any Pledged Interests acquired after the date hereof; (ii) all of the Pledged
Interests are duly authorized, validly issued, fully paid and nonassessable and
the Pledged Interests constitute or will constitute the percentage of the issued
and outstanding Stock of the Pledged Companies of Grantor identified on Schedule
4 hereto as supplemented or modified by any Pledged Interests Addendum or any
Supplement to this Agreement; (iii) Grantor has the right and requisite
authority to pledge the Investment Related Property pledged by Grantor to Agent
as provided herein; (iv) all actions necessary to perfect, establish the first
priority (subject to Permitted Liens) of, Agent’s Liens in the Investment
Related Collateral, and the proceeds thereof, have been duly taken, (A) upon the
execution and delivery of this Agreement; (B) upon the taking of possession by
Agent of any certificates constituting the Pledged Interests, to the extent such
Pledged Interests are represented by certificates, together with undated powers
endorsed in blank by Grantor; (C) upon the filing of financing statements in the
applicable jurisdiction set forth on Schedule 5 attached hereto for Grantor with
respect to the Pledged Interests of Grantor that are not represented by
certificates, and (D) with respect to any Securities Accounts, upon the delivery
of Control Agreements with respect thereto; and (v) Grantor has delivered to and
deposited with Agent (or, with respect to any Pledged Interests created or
obtained after the date hereof, will deliver and deposit in accordance with
Sections 6(a) and 8 hereof) all certificates representing the Pledged Interests
owned by Grantor to the extent such Pledged Interests are represented by
certificates, and undated powers endorsed in blank with respect to such
certificates. None of the Pledged Interests owned or held by Grantor has been
issued or transferred in violation of any securities registration, securities
disclosure, or similar laws of any jurisdiction to which such issuance or
transfer may be subject.

(f) The Security Interest created hereby upon completion of the filings and
other actions specified Schedule 6 attached hereto (which, in the case of all
filings and other documents referred to on Schedule 6, have been delivered to
Agent in completed an duly executed form) will constitute valid perfected
security interests in all the Collateral in favor of Agent, enforceable as such
as against any and all creditors of and purchasers from Grantor in accordance
with the terms hereof and (b) are prior to all other Liens on the Collateral in
existence on the date hereof except for Permitted Liens. The fillings and other
actions specified on Schedule 6 constitute all of the filings and other actions
necessary to perfect all Security Interests granted hereunder.

(g) No consent, approval, authorization, or other order or other action by, and
no notice to or filing with, any Governmental Authority or any other Person is
required (i) for the grant of a Security Interest by Grantor in and to the
Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by Grantor, or (ii) for the exercise by Agent of
the voting or other rights provided for in this Agreement with respect to the
Investment Related Property or the remedies in respect of the Collateral
pursuant to this Agreement, except as may be required in connection with such
disposition of Investment Related Property by laws affecting the offering and
sale of securities generally.

 

-11-



--------------------------------------------------------------------------------

(h) Grantor does not own any motor vehicles.

(i) All Deposit Accounts and all other depositary and other accounts maintained
by Grantor as of the date hereof are described on Schedule 7 attached hereto.

6. Covenants. Grantor, jointly and severally, covenants and agrees with Agent
that from and after the date of this Agreement and until the date of termination
of this Agreement in accordance with Section 23 hereof:

(a) Possession of Collateral. In the event that any Collateral, including
proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Related Property, or Chattel Paper, in each case with a value in excess of
$5,000 individually and $25,000 in the aggregate, and if and to the extent that
perfection or priority of Agent’s Security Interest is dependent on or enhanced
by possession, Grantor, immediately upon the request of Agent, shall execute
such other documents and instruments as shall be requested by Agent or, if
applicable, endorse and deliver physical possession of such Negotiable
Collateral, Investment Related Property, or Chattel Paper to Agent, together
with such undated powers endorsed in blank as shall be requested by Agent;

(b) Chattel Paper.

(i) Control Agreements. Grantor shall take all steps reasonably necessary to
grant Agent control of all electronic Chattel Paper in accordance with the Code
and all “transferable records” as that term is defined in Section 16 of the
Uniform Electronic Transaction Act and Section 201 of the federal Electronic
Signatures in Global and National Commerce Act as in effect in any relevant
jurisdiction;

(ii) If Grantor retains possession of any Chattel Paper or instruments (which
retention of possession shall be subject to the extent permitted hereby),
promptly upon the request of Agent, such Chattel Paper and instruments shall be
marked with the following legend: “This writing and the obligations evidenced or
secured hereby are subject to the Security Interest of Tang Capital Partners,
LP, as Agent for the Purchasers”;

(c) Control Agreements; Deposit Accounts.

(i) On or before the Initial Closing Date, Grantor shall obtain an authenticated
Control Agreement, from each bank maintaining a Deposit Account for Grantor;

(ii) On or before the Initial Closing Date, Grantor shall obtain authenticated
Control Agreements, from each issuer of uncertificated securities, securities
intermediary, or commodities intermediary issuing or holding any financial
assets or commodities to or for Grantor

 

-12-



--------------------------------------------------------------------------------

(iii) Grantor shall close the Excluded Account immediately upon confirmation
that all checks outstanding as of April 25, 2011 have cleared;

(d) Letter-of-Credit Rights. Grantor that is or becomes the beneficiary of a
letter of credit with a face value in excess of $25,000 in the aggregate
(excluding a letter of credit that is a Supporting Obligation) shall promptly
(and in any event within 5 Business Days after becoming a beneficiary), notify
Agent thereof and, upon the request by Agent, enter into a tri-party agreement
with Agent and the issuer or confirmation bank with respect to letter-of-credit
rights assigning such letter-of-credit rights to Agent and directing, during the
continuance of an Event of Default all payments thereunder to Agent’s Account,
all in form and substance satisfactory to Agent;

(e) Commercial Tort Claims. Grantor shall promptly (and in any event within 5
Business Days of receipt thereof), notify Agent in writing upon incurring or
otherwise obtaining a Commercial Tort Claim which is reasonably expected to have
value in excess of $25,000 after the date hereof and, upon request of Agent,
promptly amend Schedule 1 to this Agreement to describe such after-acquired
Commercial Tort Claim in a manner that reasonably identifies such Commercial
Tort Claim, and hereby authorizes the filing of additional financing statements
or amendments to existing financing statements describing such Commercial Tort
Claims, and agrees to do such other acts or things deemed necessary or desirable
by Agent to give Agent a first priority (subject to Permitted Liens), perfected
security interest in any such Commercial Tort Claim;

(f) Government Contracts. If any Account or Chattel Paper arises out of a
contract or contracts with the United States of America or any department,
agency, or instrumentality thereof with a value in excess of $25,000 in the
aggregate, Grantor shall promptly (and in any event within 5 Business Days of
the creation thereof) notify Agent thereof in writing and execute any
instruments or take any steps reasonably required by Agent in order that all
moneys due or to become due under such contract or contracts shall be assigned
to Agent, for the benefit of the Purchaser Group and shall provide written
notice thereof under the Assignment of Claims Act or other applicable law;

(g) Intellectual Property.

(i) Upon the request of Agent, in order to facilitate filings with the United
States Patent and Trademark Office, Grantor shall execute and deliver to Agent
one or more Patent Security Agreements to further evidence Agent’s Lien on
Grantor’s Patents and the General Intangibles of Grantor relating thereto or
represented thereby;

(ii) Grantor shall have the duty, to the extent necessary or economically
desirable in the operation of Grantor’s business, (A) to promptly sue for
infringement, misappropriation, or dilution and to recover any and all damages
for such infringement, misappropriation, or dilution, (B) to prosecute
diligently any trademark application or service mark application that is part of
the Trademarks

 

-13-



--------------------------------------------------------------------------------

pending as of the date hereof or hereafter until the termination of this
Agreement, (C) to prosecute diligently any patent application that is part of
the Patents pending as of the date hereof or hereafter until the termination of
this Agreement, and (D) to take all reasonable and necessary action to preserve
and maintain all of Grantor’s Trademarks, Patents, Copyrights, Intellectual
Property Licenses, and its rights therein, including the filing of applications
for renewal, affidavits of use, affidavits of noncontestability and opposition
and interference and cancellation proceedings. Grantor further agrees not to
abandon any Trademark, Patent, Copyright, or Intellectual Property License that
is necessary in the operation of Grantor’s business;

(iii) Grantor acknowledges and agrees that Agent shall have no duties with
respect to the Trademarks, Patents, Copyrights, or Intellectual Property
Licenses. Without limiting the generality of this Section 6(g), Grantor
acknowledges and agrees that no member of the Purchaser Group shall be under any
obligation to take any steps necessary to preserve rights in the Trademarks,
Patents, Copyrights, or Intellectual Property Licenses against any other Person,
but Agent may do so at its option from and after the occurrence and during the
continuance of an Event of Default, and all expenses incurred in connection
therewith (including reasonable fees and expenses of attorneys and other
professionals) shall be for the sole account of Grantor and shall be chargeable
(when due and payable); and

(iv) In no event shall Grantor, either itself or through any employee, licensee,
or designee, file an application for the registration of any Patent, Trademark,
or Copyright with the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency without giving Agent
prior written notice thereof. Promptly upon any such Patent filing, Grantor
shall comply with Section 6(g)(i) hereof and promptly after any other such
filing, Grantor shall execute such additional documents as may be necessary to
perfect Agent’s Lien in such Trademarks and Copyrights, as applicable;

(h) Investment Related Property.

(i) If Grantor shall receive or become entitled to receive any Pledged Interests
after the date hereof, it shall promptly (and in any event within 5 Business
Days of receipt thereof) deliver to Agent a duly executed Pledged Interests
Addendum identifying such Pledged Interests;

(ii) Upon and during the continuance of an Event of Default, all sums of money
and property paid or distributed in respect of the Investment Related Property
which are received by Grantor shall be held by Grantor in trust for the benefit
of Agent segregated from Grantor’s other property, and Grantor shall deliver it
forthwith to Agent’s in the exact form received;

(iii) Grantor shall promptly deliver to Agent a copy of each material notice or
other communication received by it in respect of any Pledged Interests;

 

-14-



--------------------------------------------------------------------------------

(iv) No Grantor shall make or consent to any amendment or other modification or
waiver with respect to any Pledged Interests, Pledged Operating Agreement, or
Pledged Partnership Agreement, or enter into any agreement or permit to exist
any restriction with respect to any Pledged Interests other than pursuant to the
Note Documents;

(v) Grantor agrees that it will cooperate with Agent in obtaining all necessary
approvals and making all necessary filings under federal, state, local, or
foreign law in connection with the Security Interest on the Investment Related
Property or any sale or transfer thereof;

(vi) As to all limited liability company or partnership interests, issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, Grantor hereby
represents, warrants and covenants that the Pledged Interests issued pursuant to
such agreement (A) are not and shall not be dealt in or traded on securities
exchanges or in securities markets, (B) do not and will not constitute
investment company securities, and (C) are not and will not be held by Grantor
in a securities account. In addition, none of the Pledged Operating Agreements,
the Pledged Partnership Agreements, or any other agreements governing any of the
Pledged Interests issued under any Pledged Operating Agreement or Pledged
Partnership Agreement, provide or shall provide that such Pledged Interests are
securities governed by Article 8 of the Uniform Commercial Code as in effect in
any relevant jurisdiction;

(i) [Reserved].

(j) Transfers and Other Liens. Grantor shall not (i) sell, assign (by operation
of law or otherwise) or otherwise dispose of, or grant any option with respect
to, any of the Collateral, except in the ordinary course of business and
consistent with past practice, or (ii) create or permit to exist any Lien upon
or with respect to any of the Collateral of Grantor, except for Permitted Liens.
The inclusion of Proceeds in the Collateral shall not be deemed to constitute
Agent’s consent to any sale or other disposition of any of the Collateral except
as expressly permitted in this Agreement or the other Note Documents; and

(k) Other Actions as to Any and All Collateral. Grantor shall promptly (and in
any event within 5 Business Days of acquiring or obtaining such Collateral)
notify Agent in writing upon (i) acquiring or otherwise obtaining any Collateral
after the date hereof consisting of Trademarks, Patents, Copyrights,
Intellectual Property Licenses, Investment Related Property, Chattel Paper
(electronic, tangible or otherwise), documents (as defined in Article 9 of the
Code), promissory notes (as defined in the Code, or instruments (as defined in
the Code) or (ii) any amount payable under or in connection with any of the
Collateral being or becoming evidenced after the date hereof by any Chattel
Paper, documents, promissory notes, or instruments, in each case with a value in
excess of $10,000 individually and $25,000 in the aggregate and, in each such
case upon the request of Agent, promptly execute such other documents, or if
applicable, deliver such Chattel Paper, other

 

-15-



--------------------------------------------------------------------------------

documents or certificates evidencing any Investment Related Property and do such
other acts or things deemed necessary or desirable by Agent to protect Agent’s
Security Interest therein; and

(l) Changes in Locations, Names, etc. Grantor shall not, except upon prior
written consent of Agent and delivery to Agent of additional financing
statements and other documents reasonably requested by Agent as to the validity,
perfection and priority of the Security Interests provided herein, change its
name, identity, corporate structure or jurisdiction of organization.

(m) Notices. Grantor will advise Agent promptly, in reasonable detail, of:
(i) any Lien (other than Permitted Liens) on any of the Collateral which would
adversely affect the ability of Agent to exercise any of its remedies hereunder
and (ii) the occurrence of any other event which could reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral.

7. Relation to Other Security Documents. The provisions of this Agreement shall
be read and construed with the provisions of the Patent Security Agreements,
which are supplemental to the provisions of this Agreement. Nothing contained in
the Patent Security Agreements shall limit any of the rights or remedies of
Agent hereunder.

8. Further Assurances.

(a) Grantor agrees that from time to time, at its own expense, Grantor will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or that Agent may reasonably request, in
order to perfect and protect the Security Interest granted or purported to be
granted hereby or to enable Agent to exercise and enforce its rights and
remedies hereunder with respect to any of the Collateral.

(b) Grantor authorizes the filing by Agent of financing or continuation
statements, or amendments thereto, and Grantor will execute and deliver to Agent
such other instruments or notices, as may be necessary or as Agent may
reasonably request, in order to perfect and preserve the Security Interest
granted or purported to be granted hereby.

(c) Grantor authorizes Agent at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments
(i) describing the Collateral as “all personal property of debtor” or “all
assets of debtor” or words of similar effect, (ii) describing the Collateral as
being of equal or lesser scope or with greater detail, or (iii) that contain any
information required by part 5 of Article 9 of the Code for the sufficiency or
filing office acceptance. Grantor also hereby ratifies any and all financing
statements or amendments previously filed by Agent in any jurisdiction.

(d) Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement

 

-16-



--------------------------------------------------------------------------------

filed in connection with this Agreement without the prior written consent of
Agent, subject to Grantor’s rights under Section 9-509(d)(2) of the Code.

9. Agent’s Right to Perform Contracts, Exercise Rights, etc. Upon the occurrence
and during the continuance of an Event of Default, Agent (or its designee)
(a) may proceed to perform any and all of the obligations of Grantor contained
in any contract, lease, or other agreement and exercise any and all rights of
Grantor therein contained as fully as Grantor itself could, (b) shall have the
right to use Grantor’s rights under Intellectual Property Licenses in connection
with the enforcement of the Agent’s rights hereunder, including the right to
prepare for sale and sell any and all Inventory and Equipment now or hereafter
owned by Grantor and now or hereafter covered by such licenses, and (c) shall
have the right to request that any Stock that is pledged hereunder be registered
in the name of Agent or any of its nominees.

10. Agent Appointed Attorney-in-Fact. Grantor hereby irrevocably appoints Agent
its attorney-in-fact, with full authority in the place and stead of Grantor and
in the name of Grantor or otherwise, at such time as an Event of Default has
occurred and is continuing under the Notes, to take any action and to execute
any instrument which Agent may reasonably deem necessary or advisable to
accomplish the purposes of this Agreement, including:

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of Grantor;

(b) to receive and open all mail addressed to Grantor and to notify postal
authorities to change the address for the delivery of mail to Grantor to that of
Agent;

(c) to receive, indorse, and collect any drafts or other instruments, documents,
Negotiable Collateral or Chattel Paper;

(d) to file any claims or take any action or institute any proceedings which
Agent may deem necessary or desirable for the collection of any of the
Collateral of Grantor or otherwise to enforce the rights of Agent with respect
to any of the Collateral;

(e) to repair, alter, or supply goods, if any, necessary to fulfill in whole or
in part the purchase order of any Person obligated to Grantor in respect of any
Account of Grantor;

(f) to use any labels, Patents, Trademarks, trade names, URLs, domain names,
industrial designs, Copyrights, advertising matter or other industrial or
intellectual property rights, in advertising for sale and selling Inventory and
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of Grantor; and

(g) Agent on behalf of the Purchaser Group shall have the right, but shall not
be obligated, to bring suit in its own name to enforce the Trademarks, Patents,

 

-17-



--------------------------------------------------------------------------------

Copyrights and Intellectual Property Licenses and, if Agent shall commence any
such suit, the appropriate Grantor shall, at the request of Agent, do any and
all lawful acts and execute any and all proper documents reasonably required by
Agent in aid of such enforcement.

To the extent permitted by law, Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

11. Appointment and Authorization of Agent. Each Purchaser hereby designates and
appoints Agent as its representative under this Agreement and the other Note
Documents and each Purchaser hereby irrevocably authorizes Agent to execute and
deliver each of the other Note Documents on its behalf and to take such other
action on its behalf under the provisions of this Agreement and each other Note
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Note Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as such on the express conditions contained in this Section 11. The
provisions of this Section 11 are solely for the benefit of Agent and the
Purchasers, and Debtor shall have no rights as a third party beneficiary of any
of the provisions contained herein. Any provision to the contrary contained
elsewhere in this Agreement or in any other Note Document notwithstanding, Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall Agent have or be deemed to have any fiduciary relationship
with any Purchaser, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Note Document or otherwise exist against Agent; it being expressly
understood and agreed that the use of the word “Agent” is for convenience only,
that Agent is merely the representative of the Purchasers, and only has the
contractual duties set forth herein. Except as expressly otherwise provided in
this Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Note Documents. Without
limiting the generality of the foregoing, or of any other provision of the Note
Documents that provides rights or powers to Agent, Purchasers agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Secured Obligations,
the Collateral and related matters, (b) execute or file any and all financing or
similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Note Documents, (c) perform, exercise, and enforce any and all other
rights and remedies of the Purchaser Group with respect to Debtor, the Secured
Obligations, the Collateral, or otherwise related to any of same as provided in
the Note Documents, and (d) incur and pay such Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Note Documents. Agent shall have no obligation
whatsoever to any of the Purchasers to assure that the Collateral exists or is
owned by Debtor or is cared for, protected, or insured or has been encumbered,
or that the Agent’s Liens have been properly or sufficiently or lawfully
created, perfected, protected, or enforced or are

 

-18-



--------------------------------------------------------------------------------

entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
Agent pursuant to any of the Note Documents, it being understood and agreed that
in respect of the Collateral, or any act, omission, or event related thereto,
subject to the terms and conditions contained herein, Agent may act in any
manner it may deem appropriate, in its sole discretion given Agent’s own
interest in the Collateral in its capacity as one of the Purchasers and that
Agent shall have no other duty or liability whatsoever to any Purchaser as to
any of the foregoing, except as otherwise provided herein.

12. Agent May Perform. If Grantor fails to perform any agreement contained
herein and an Event of Default exists and is continuing, Agent may itself
perform, or cause performance of, such agreement, and the reasonable expenses of
Agent incurred in connection therewith shall be payable, jointly and severally,
by Grantor.

13. Agent’s Duties. The powers conferred on Agent hereunder are solely to
protect the Purchasers’ interest in the Collateral, for the benefit of the
Purchaser Group, and shall not impose any duty upon Agent to exercise any such
powers. Except for the safe custody of any Collateral in its actual possession
and the accounting for moneys actually received by it hereunder, Agent shall
have no duty as to any Collateral or as to the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Collateral. Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any Collateral in its actual possession if such
Collateral is accorded treatment substantially equal to that which Agent accords
its own property.

14. Collection of Accounts, General Intangibles and Negotiable Collateral. At
any time upon the occurrence and during the continuation of an Event of Default,
Agent or Agent’s designee may (a) notify Account Debtors of Grantor that the
Accounts, General Intangibles, Chattel Paper or Negotiable Collateral have been
assigned to Agent, for the benefit of the Purchaser Group, or that Agent has a
security interest therein, and (b) collect the Accounts, General Intangibles and
Negotiable Collateral directly, and any collection costs and expenses shall
constitute part of Grantor’s Secured Obligations under the Note Documents.

15. Disposition of Pledged Interests by Agent. None of the Pledged Interests
existing as of the date of this Agreement are, and none of the Pledged Interests
hereafter acquired on the date of acquisition thereof will be, registered or
qualified under the various federal or state securities laws of the United
States and disposition thereof after an Event of Default may be restricted to
one or more private (instead of public) sales in view of the lack of such
registration. Grantor understands that in connection with such disposition,
Agent may approach only a restricted number of potential purchasers and further
understands that a sale under such circumstances may yield a lower price for the
Pledged Interests than if the Pledged Interests were registered and qualified
pursuant to federal and state securities laws and sold on the open market.
Grantor, therefore, agrees that: (a) if Agent shall, pursuant to the terms of
this Agreement, sell or cause the Pledged Interests or any portion thereof to be
sold at a private sale, Agent shall have the right to rely upon the advice and

 

-19-



--------------------------------------------------------------------------------

opinion of any nationally recognized brokerage or investment firm (but shall not
be obligated to seek such advice and the failure to do so shall not be
considered in determining the commercial reasonableness of such action) as to
the best manner in which to offer the Pledged Interest or any portion thereof
for sale and as to the best price reasonably obtainable at the private sale
thereof; and (b) such reliance shall be conclusive evidence that Agent has
handled the disposition in a commercially reasonable manner.

16. Voting Rights.

(a) Upon the occurrence and during the continuation of an Event of Default,
(i) Agent may, at its option, and with two (2) Business Days prior notice to
Grantor, and in addition to all rights and remedies available to Agent under any
other agreement, at law, in equity, or otherwise, exercise all voting rights,
and all other ownership or consensual rights in respect of the Pledged Interests
owned by Grantor, but under no circumstances is Agent obligated by the terms of
this Agreement to exercise such rights, and (ii) if Agent duly exercises its
right to vote any of such Pledged Interests, Grantor hereby appoints Agent,
Grantor’s true and lawful attorney-in-fact and irrevocable proxy to vote such
Pledged Interests in any manner Agent deems advisable for or against all matters
submitted or which may be submitted to a vote of shareholders, partners or
members, as the case may be. The power-of-attorney granted hereby is coupled
with an interest and shall be irrevocable.

(b) For so long as Grantor shall have the right to vote the Pledged Interests
owned by it, Grantor covenants and agrees that it will not, without the prior
written consent of Agent, vote or take any consensual action with respect to
such Pledged Interests which would materially adversely affect the rights of
Agent and the other members of the Purchaser Group solely in connection with
their rights as holders of the Notes (and not in connection with their rights
solely as holders of Stock).

17. Remedies. Upon the occurrence and during the continuance of an Event of
Default and upon the vote of the majority of holders of the Notes outstanding at
such time:

(a) Agent may exercise in respect of the Collateral, in addition to other rights
and remedies provided for herein, in the other Note Documents, or otherwise
available to it, all the rights and remedies of a secured party on default under
the Code or any other applicable law. Without limiting the generality of the
foregoing, Grantor expressly agrees that, in any such event, Agent without
demand of performance or other demand, advertisement or notice of any kind
(except a notice specified below of time and place of public or private sale) to
or upon Grantor or any other Person (all and each of which demands,
advertisements and notices are hereby expressly waived to the maximum extent
permitted by the Code or any other applicable law), may take immediate
possession of all or any portion of the Collateral and (i) require Grantor to,
and Grantor hereby agrees that it will at its own expense and upon the
reasonable request of Agent forthwith, assemble all or part of the Collateral as
directed by Agent and make it available to Agent at one or more locations where
Grantor regularly maintains Inventory, and (ii) without notice except as
specified

 

-20-



--------------------------------------------------------------------------------

below, sell the Collateral or any part thereof in one or more parcels at public
or private sale, at any of Agent’s offices or elsewhere, for cash, on credit,
and upon such other commercially reasonable terms as Agent may request. Grantor
agrees that, to the extent notice of sale shall be required by law, at least 10
days notice to Grantor of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification and specifically such notice shall constitute a reasonable
“authenticated notification of disposition” within the meaning of Section 9-611
of the Code. Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.

(b) Agent is hereby granted a license or other right to use, other than any King
George Property (solely during such time that the King George Property is
subject to the lien described in the definition thereof), without liability for
royalties or any other charge, Grantor’s labels, Patents, Copyrights, rights of
use of any name, trade secrets, trade names, Trademarks, service marks and
advertising matter, URLs, domain names, industrial designs, other industrial or
intellectual property or any property of a similar nature, whether owned by
Grantor or with respect to which Grantor have rights under license, sublicense,
or other agreements, as it pertains to the Collateral, in preparing for sale,
advertising for sale and selling any Collateral, and Grantor’s rights under all
licenses and all franchise agreements shall inure to the benefit of Agent.

(c) Any cash held by Agent as Collateral and all cash proceeds received by Agent
in respect of any sale of, collection from, or other realization upon all or any
part of the Collateral shall be applied against the Notes and the Secured
Obligations, pari passu. In the event the proceeds of Collateral are
insufficient to satisfy all of the Secured Obligations in full, Grantor shall
remain liable for any such deficiency.

(d) Grantor hereby acknowledges that the Secured Obligations arose out of a
commercial transaction, and agrees that if an Event of Default shall occur and
be continuing Agent shall have the right to an immediate writ of possession
without notice of a hearing. Agent shall have the right upon notice to Grantor
to the appointment of a receiver for the properties and assets of Grantor, and
Grantor hereby consents to such rights and such appointment and hereby waives
any objection Grantor may have thereto or the right to have a bond or other
security posted by Agent.

18. Remedies Cumulative. Each right, power, and remedy of Agent as provided for
in this Agreement or in the other Note Documents or now or hereafter existing at
law or in equity or by statute or otherwise shall be cumulative and concurrent
and shall be in addition to every other right, power, or remedy provided for in
this Agreement or in the other Note Documents or now or hereafter existing at
law or in equity or by statute or otherwise, and the exercise or beginning of
the exercise by Agent, of any one or more of such rights, powers, or remedies
shall not preclude the simultaneous or later exercise by Agent of any or all
such other rights, powers, or remedies.

 

-21-



--------------------------------------------------------------------------------

19. Marshaling. Agent shall not be required to marshal any present or future
collateral security (including but not limited to the Collateral) for, or other
assurances of payment of, the Secured Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising. To the extent that
it lawfully may, Grantor hereby agrees that it will not invoke any law relating
to the marshaling of collateral which might cause delay in or impede the
enforcement of Agent’s rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, Grantor hereby irrevocably waives the benefits
of all such laws.

20. Indemnity and Expenses.

(a) Grantor agrees to indemnify Agent and the other members of the Purchaser
Group from and against all claims, lawsuits and liabilities (including
reasonable attorneys fees) growing out of or resulting from this Agreement
(including enforcement of this Agreement) or any other Note Document to which
Grantor is a party, except claims, losses or liabilities resulting from the
gross negligence or willful misconduct of the party seeking indemnification as
determined by a final non-appealable order of a court of competent jurisdiction.
This provision shall survive the termination of this Agreement and the repayment
of the Secured Obligations.

(b) Grantor, jointly and severally, shall, upon demand, pay to Agent all the
Expenses which Agent may incur in connection with (i) the administration of this
Agreement, (ii) the custody, preservation, use or operation of, or, upon an
Event of Default, the sale of, collection from, or other realization upon, any
of the Collateral in accordance with this Agreement and the other Note
Documents, (iii) the exercise or enforcement of any of the rights of Agent
hereunder or (iv) the failure by Grantor to perform or observe any of the
provisions hereof.

21. Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE OTHER NOTE
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES WITH
RESPECT TO THE MATTERS PERTAINING TO THIS AGREEMENT. No waiver of any provision
of this Agreement, and no consent to any departure by Grantor herefrom, shall in
any event be effective unless the same shall be in writing and signed by Agent,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No amendment of any provision of
this Agreement shall be effective unless the same shall be in writing and signed
by Agent and Grantor to which such amendment applies.

 

-22-



--------------------------------------------------------------------------------

22. Addresses for Notices. All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to Agent and to
Grantor, at their respective addresses specified in the Securities Purchase
Agreement, or, as to any party, at such other address as shall be designated by
such party in a written notice to the other party.

23. Continuing Security Interest: Assignments under this Agreement. This
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the Secured Obligations (other
than inchoate indemnity obligations) have been paid in full in cash or redeemed
or converted into Stock in accordance with the provisions of the Notes, (b) be
binding upon Grantor and its successors and assigns, and (c) inure to the
benefit of, and be enforceable by, Agent, and its successors, transferees and
assigns. Without limiting the generality of the foregoing clause (c), each of
Agent and the Purchasers may assign or otherwise transfer all or any portion of
its rights and obligations under this Agreement to any other Person who receives
transfer of any or all of the Notes as permitted under the Notes, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to Agent herein or otherwise upon such person becoming a “Purchaser”
pursuant to the terms of the Securities Purchase Agreement. Upon payment in full
in cash or redemption or conversion of all the Secured Obligations (other than
inchoate indemnity obligations) in accordance with the provisions of the Notes,
the Security Interest granted hereby shall automatically terminate and all
rights to the Collateral shall revert to Grantor or any other Person entitled
thereto. At such time, Agent authorizes Debtor or any designee of Debtor to file
appropriate termination statements or take any other steps that Debtor deems
necessary to terminate such Security Interests. Except as provided herein, in
the Securities Purchase Agreement or the Notes, no transfer or renewal,
extension, assignment, or termination of this Agreement, any other Note
Document, or any other instrument or document executed and delivered by Grantor
to Agent nor any additional loans made by the Purchasers to Grantor, nor the
taking of further security, nor the retaking or re-delivery of the Collateral to
Grantor by Agent, nor any other act of the Purchaser Group, or any of them shall
release Grantor from any obligation, except a release or discharge executed in
writing by Agent. Agent shall not by any act, delay, omission or otherwise, be
deemed to have waived any of its rights or remedies hereunder, unless such
waiver is in writing and signed by Agent and then only to the extent therein set
forth. A waiver by Agent of any right or remedy on any occasion shall not be
construed as a bar to the exercise of any such right or remedy which Agent would
otherwise have had on any other occasion.

24. Governing Law.

(a) This Agreement shall be construed and enforced in accordance with, and all
questions concerning the construction, validity, interpretation and performance
of this Agreement shall be governed by, the internal laws of the State of
California, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of California or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of California.

 

-23-



--------------------------------------------------------------------------------

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER NOTE DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE CITY AND COUNTY OF SAN DIEGO, CALIFORNIA; PROVIDED, HOWEVER, THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS
TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
AGENT AND GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT
EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO
VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN SAN DIEGO, CALIFORNIA IN
ACCORDANCE WITH THIS SECTION 24(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND GRANTOR HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT AND GRANTOR
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

25. Agent. Each reference herein to any right granted to, benefit conferred upon
or power exercisable by the “Agent” shall be a reference to Agent, for the
benefit of the Purchaser Group.

26. Miscellaneous.

(a) This Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. Delivery of an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement. Any party delivering an executed
counterpart of this Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement. The
foregoing shall apply to each other Note Document mutatis mutandis.

 

-24-



--------------------------------------------------------------------------------

(b) Any provision of this Agreement which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction.

(c) Headings used in this Agreement are for convenience only and shall not be
used in connection with the interpretation of any provision hereof.

(d) The pronouns used herein shall include, when appropriate, either gender and
both singular and plural, and the grammatical construction of sentences shall
conform thereto.

(e) Unless the context of this Agreement or any other Note Document clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement or any other Note
Document refer to this Agreement or such other Note Document, as the case may
be, as a whole and not to any particular provision of this Agreement or such
other Note Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise specified.
Any reference in this Agreement or in any other Note Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein or in any other Note Document to the satisfaction or repayment
in full of the Secured Obligations shall mean the repayment in full in cash (or
cash collateralization in accordance with the terms hereof) of all Secured
Obligations other than unasserted contingent indemnification Secured
Obligations. Any reference herein to any Person shall be construed to include
such Person’s successors and assigns. Any requirement of a writing contained
herein or in any other Note Document shall be satisfied by the transmission of a
Record and any Record so transmitted shall constitute a representation and
warranty as to the accuracy and completeness of the information contained
therein.

 

-25-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties hereto have executed this Agreement
by and through their duly authorized officers, as of the day and year first
above written.

 

GRANTOR:   A.P. PHARMA, INC.   By:  

/s/ John Whelan

  Name:  

John Whelan

  Title:  

Chief Executive Officer

 

Signature Page to Security Agreement



--------------------------------------------------------------------------------

AGENT:   TANG CAPITAL PARTNERS, LP   By:  

Tang Capital Management, LLC,

its general partner

  By:  

/s/ Kevin Tang

  Name:  

Kevin C. Tang

  Title:  

Managing Director

PURCHASER:   TANG CAPITAL PARTNERS, LP   By:  

Tang Capital Management, LLC,

its general partner

  By:  

/s/ Kevin Tang

  Name:  

Kevin C. Tang

  Title:  

Managing Director

 

Signature Page to Security Agreement



--------------------------------------------------------------------------------

PURCHASER:   BAKER BROS. INVESTMENTS II, L.P.   By:  

Baker Bros. Capital, L.P.,

its general partner

  By:  

Baker Bros. Capital (GP), LLC,

its general partner

  By:  

/s/ Felix Baker

  Name:  

Felix Baker

  Title:  

Managing Member

PURCHASER:   BAKER BROTHERS LIFE SCIENCES, L.P.   By:  

Baker Brothers Life Sciences Capital, L.P.,

its general partner

  By:  

Baker Brothers Life Sciences Capital (GP), LLC,

its general partner

  By:  

/s/ Felix Baker

  Name:  

Felix Baker

  Title:  

Managing Member

PURCHASER:   14159, L.P.   By:   14159 Capital, L.P., its general partner   By:
 

14159 Capital (GP), LLC,

its general partner

  By:  

/s/ Felix Baker

  Name:  

Felix Baker

  Title:  

Managing Member

 

Signature Page to Security Agreement



--------------------------------------------------------------------------------

EXHIBIT A

PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made this
24th day of April, 2011, among A.P. PHARMA, INC. (“Grantor”), and TANG CAPITAL
PARTNERS, LP, in its capacity as representative for the Purchasers (“Agent”).

RECITALS

WHEREAS, Pursuant to that certain Securities Purchase Agreement, dated as of
April 24, 2011 (the “Securities Purchase Agreement”), by and among A.P. Pharma,
Inc. (“Debtor”), Agent and Baker Bros. Investments II, L.P., Baker Brothers Life
Sciences, L.P. and 14159, L.P., as Purchasers (collectively, the “Purchasers”),
Debtor has agreed to issue to the Purchasers, and the Purchasers have agreed to
purchase from Debtor, certain Secured Convertible Notes (the “Notes”), and

WHEREAS, the Purchasers are willing to make the financial accommodations to
Debtor as provided for in the Securities Purchase Agreement and Notes, but only
upon the condition, among others, that Grantor shall have executed and delivered
to Agent, as representative of the Purchasers for the benefit of the Purchasers,
that certain Security Agreement dated as of April 24, 2011 (including all
annexes, exhibits or schedules thereto, as from time to time amended, restated,
supplemented or otherwise modified, the “Security Agreement”);

WHEREAS, pursuant to the Security Agreement, Grantor is required to execute and
deliver to Agent this Patent Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantor hereby agrees as follows:

1. DEFINED TERMS. All capitalized terms used but not otherwise defined herein
have the meanings given to them in the Security Agreement.

2. GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Grantor hereby grants to
Agent a continuing first priority security interest in all of Grantor’s right,
title and interest in, to and under the following, whether presently existing or
hereafter created or acquired (collectively, the “Patent Collateral”):

(a) all of its Patents and Patent Intellectual Property Licenses to which it is
a party including those referred to on Schedule I hereto;

(b) all reissues, continuations or extensions of the foregoing; and



--------------------------------------------------------------------------------

(c) all products and proceeds of the foregoing, including any claim by Grantor
against third parties for past, present or future infringement or dilution of
any Patent or any Patent licensed under any Intellectual Property License.

3. SECURITY FOR OBLIGATIONS. This Patent Security Agreement and the Security
Interest created hereby secures the payment and performance of all the Secured
Obligations, whether now existing or arising hereafter. Without limiting the
generality of the foregoing, this Patent Security Agreement secures the payment
of all amounts which constitute part of the Secured Obligations and would be
owed by Grantor, or any of them, to Agent, whether or not they are unenforceable
or not allowable due to the existence of an Insolvency Proceeding involving
Grantor.

4. SECURITY AGREEMENT. The security interests granted pursuant to this Patent
Security Agreement are granted in conjunction with the security interests
granted to Agent pursuant to the Security Agreement. Grantor hereby acknowledges
and affirms that the rights and remedies of Agent with respect to the security
interest in the Patent Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.

5. AUTHORIZATION TO SUPPLEMENT. If Grantor shall obtain rights to any new
patentable inventions or become entitled to the benefit of any patent
application or patent for any reissue, division, or continuation, of any patent,
the provisions of this Patent Security Agreement shall automatically apply
thereto. Grantor shall give prompt notice in writing to Agent with respect to
any such new patent rights. Without limiting Grantor’s obligations under this
Section 5, Grantor hereby authorizes Agent unilaterally to modify this Agreement
by amending Schedule I to include any such new patent rights of Grantor.
Notwithstanding the foregoing, no failure to so modify this Patent Security
Agreement or amend Schedule I shall in any way affect, invalidate or detract
from Agent’s continuing security interest in all Collateral, whether or not
listed on Schedule I.

6. COUNTERPARTS. This Patent Security Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Patent Security Agreement or any other Note Document in any
judicial proceedings, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom such enforcement is
sought. Any signatures delivered by a party by facsimile transmission or by
e-mail transmission shall be deemed an original signature hereto.

7. CONSTRUCTION. Unless the context of this Patent Security Agreement or any
other Note Document clearly requires otherwise, references to the plural include
the singular, references to the singular include the plural, the terms
“includes” and “including” are not limiting, and the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.”
The words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this
Patent Security Agreement or any other

 

Patent Security Agreement



--------------------------------------------------------------------------------

Note Document refer to this Patent Security Agreement or such other Note
Document, as the case may be, as a whole and not to any particular provision of
this Patent Security Agreement or such other Note Document, as the case may be.
Section, subsection, clause, schedule, and exhibit references herein are to this
Patent Security Agreement unless otherwise specified. Any reference in this
Patent Security Agreement or in any other Note Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein or in any other Note Document to the satisfaction or repayment
in full of the Secured Obligations shall mean the repayment in full in cash (or
cash collateralization in accordance with the terms hereof) of all Obligations
other than unasserted contingent indemnification Secured Obligations. Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any requirement of a writing contained herein or in any
other Note Document shall be satisfied by the transmission of a Record and any
Record so transmitted shall constitute a representation and warranty as to the
accuracy and completeness of the information contained therein.

[signature page follows]

 

Patent Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

A.P. PHARMA, INC. By:  

 

Name:  

 

Title:  

 

 

Patent Security Agreement



--------------------------------------------------------------------------------

ACCEPTED AND ACKNOWLEDGED BY: TANG CAPITAL PARTNERS, LP, as Agent By:  

Tang Capital Management, LLC,

its general partner

By:  

 

Name:  

Kevin C. Tang

Title:  

Managing Director

 

Patent Security Agreement



--------------------------------------------------------------------------------

EXHIBIT B

ANNEX 1 TO PLEDGE AND SECURITY AGREEMENT

Pledged Interests Addendum

This Pledged Interests Addendum, dated as of                  , 2011, is
delivered pursuant to Section 6 of the Security Agreement referred to below. The
undersigned hereby agrees that this Pledged Interests Addendum may be attached
to that certain Security Agreement, dated as of April 24, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), made by the undersigned to Tang Capital Partners, LP, in its
capacity as Agent. Initially capitalized terms used but not defined herein shall
have the meaning ascribed to such terms in the Security Agreement. The
undersigned hereby agrees that the additional interests listed on this Pledged
Interests Addendum as set forth below shall be and become part of the Pledged
Interests pledged by the undersigned to Agent in the Security Agreement and any
pledged company set forth on this Pledged Interests Addendum as set forth below
shall be and become a “Pledged Company” under the Security Agreement, each with
the same force and effect as if originally named therein.

The undersigned hereby certifies that the representations and warranties set
forth in Section 4 of the Security Agreement of the undersigned are true and
correct as to the Pledged Interests listed herein on and as of the date hereof.

 

A.P. PHARMA, INC. By:  

 

Name:  

 

Title:  

 

 

Pledged Interests Addendum



--------------------------------------------------------------------------------

Name of Pledgor

   Name of Pledged
Company      Number of
Shares/Units      Class of
Interests      Percentage of
Class Owned      Certificate
Nos.                                